                                             Case 5:19-cv-03226-BLF Document 78 Filed 10/15/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        KRYPT, INC.,                                    Case No. 19-cv-03226-BLF (VKD)
                                                         Plaintiff,                         ORDER RE DISCOVERY DISPUTE RE
                                   9
                                                                                            KRYPT’S REQUESTS FOR
                                                   v.                                       PRODUCTION OF DOCUMENTS RE
                                  10
                                                                                            SMITHFIELD FOODS
                                  11        ROPAAR LLC, et al.,
                                                                                            Re: Dkt. No. 70
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Krypt, Inc. (“Krypt”) and defendants Ropaar, LLC (“Ropaar”) and Clay Robinson

                                  15   dispute whether defendants should be required to produce their communications with and about

                                  16   non-party Smithfield Foods. Dkt. No. 70. The Court has considered the parties’ joint discovery

                                  17   dispute letter and two additional exhibits Ropaar asked for leave to submit.1 The Court finds this

                                  18   dispute suitable for resolution without oral argument. Civ. L.R. 7-1(b).

                                  19            For the reasons set forth below, the Court orders defendants to produce responsive

                                  20   documents dating from November 1, 2018 through February 17, 2019. The Court orders further

                                  21   proceedings with respect to responsive documents dating after February 17, 2019, as set forth

                                  22   below.

                                  23   I.       BACKGROUND
                                  24            Krypt and Ropaar provide SAP2 implementation and consulting services. Dkt. No. 55

                                  25
                                       1
                                  26     On September 25, 2020, the Court permitted Ropaar to file Exhibits 3 and 4. Dkt. No. 72.
                                       Exhibit 3 includes a description of the alleged trade secrets Krypt contends Mr. Robinson and
                                  27   Ropaar misappropriated, and Exhibit 4 includes the documents Krypt says disclose the alleged
                                       trade secrets described in Exhibit 3.
                                  28   2
                                           The Court understands “SAP” to refer to SAP SE, a German multinational company that
                                           Case 5:19-cv-03226-BLF Document 78 Filed 10/15/20 Page 2 of 5




                                   1   ¶¶ 2, 3. Clay Robinson worked at Krypt from May 1, 2016 to February 12, 2019 as a Professional

                                   2   Services Consultant. Id. ¶ 35. In late January 2019, Mr. Robinson notified Krypt of his

                                   3   resignation from the company and his intent to begin working for Smithfield Foods, a meat-

                                   4   packing company. Id. ¶ 47. However, instead of joining Smithfield Foods as an employee, Mr.

                                   5   Robinson began working for Ropaar shortly after leaving Krypt, and now apparently provides

                                   6   consulting services to Smithfield Foods. Id. ¶ 53; Dkt. No. 70 at 8.

                                   7          In this action, Krypt accuses Ropaar and Mr. Robinson of conspiring to misappropriate

                                   8   Krypt’s trade secrets in violation of the federal Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et

                                   9   seq. and the California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et seq. Dkt. No. 55

                                  10   ¶¶ 76-96. Krypt also asserts a separate breach of contract claim against Mr. Robinson only,

                                  11   asserting that he used, disclosed, and otherwise mishandled Krypt’s confidential information and

                                  12   trade secrets, contrary to the terms of his contracts with Krypt. Id. ¶¶ 97-108.
Northern District of California
 United States District Court




                                  13          Krypt asks for the following document discovery from Ropaar:

                                  14                  Request for Production No. 17: All communications between you
                                                      and Robinson that refer to or concern Smithfield Foods, from
                                  15
                                                      November 1, 2018 through present.
                                  16
                                                      Request for Production No. 18: All communications between Clay
                                  17                  Robinson and Smithfield Foods from November 1, 2018 through
                                                      present.
                                  18
                                                      Request for Production No. 19: All communications between you
                                  19
                                                      and Smithfield Foods from November 1, 2018 through present.
                                  20
                                       Dkt. No. 70-2 at 5-6. Krypt asks for similar document discovery from Mr. Robinson:
                                  21

                                  22
                                                      Request for Production No. 17: All communications between you
                                  23                  and Ropaar that refer to or concern Smithfield Foods, from
                                                      November 1, 2018 through present.
                                  24
                                                      Request for Production No. 18: All communications between you
                                  25                  and Smithfield Foods from November 1, 2018 through present.
                                  26
                                       Dkt. No. 70-1 at 8.
                                  27

                                  28
                                       provides software for managing business processes.
                                                                                      2
                                              Case 5:19-cv-03226-BLF Document 78 Filed 10/15/20 Page 3 of 5




                                   1   II.      LEGAL STANDARD

                                   2            A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                   3   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                   4   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                   5   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                   6   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                   7   III.     DISCUSSION
                                   8            Krypt argues that the discovery it seeks is relevant to its trade secret misappropriation

                                   9   claims against Ropaar and Mr. Robinson and to its breach of contract claim against Mr. Robinson.

                                  10   Dkt. No. 70 at 2. Ropaar objects that the discovery is not relevant to a claim or defense because

                                  11   none of Krypt’s alleged trade secrets involves consulting for Smithfield Foods. Id. at 5-6. Mr.

                                  12   Robinson objects that the discovery seeks non-Krypt confidential and proprietary information and
Northern District of California
 United States District Court




                                  13   that Krypt’s requests are overbroad. Id. at 6-8.

                                  14            The Court disagrees with Ropaar that “this case does not involve Smithfield Foods.” Id. at

                                  15   6. Krypt’s forensic analysis of Mr. Robinson’s Krypt-issued computer reflects that while he was

                                  16   still employed by Krypt, Mr. Robinson was working on behalf of Ropaar with respect to an

                                  17   engagement for Smithfield Foods. Dkt. No. 55 ¶ 57. In addition, the forensic analysis shows that

                                  18   contemporaneous with his efforts to engage with Smithfield Foods, Mr. Robinson accessed and

                                  19   copied a number of documents containing information Krypt says includes its trade secrets and

                                  20   confidential information. Id. The Court finds Krypt has shown that defendants’ communications

                                  21   with and about Smithfield Foods are likely to contain at least some information relevant to Krypt’s

                                  22   trade secret misappropriation and breach of contract claims.

                                  23            At a minimum, defendants’ communications with and about Smithfield Foods prior to Mr.

                                  24   Robinson’s employment with Ropaar are relevant to Krypt’s breach of contract claim against Mr.

                                  25   Robinson. These communications are relevant to Krypt’s allegation that Mr. Robinson breached

                                  26   the terms of his offer letter by accepting and beginning employment with Ropaar while still

                                  27   employed with Krypt. See Dkt. No. 55 ¶ 103. Accordingly, Ropaar and Mr. Robinson must at

                                  28   least produce their responsive communications dating from November 1, 2018 through February
                                                                                          3
                                           Case 5:19-cv-03226-BLF Document 78 Filed 10/15/20 Page 4 of 5




                                   1   17, 2019.

                                   2          Krypt’s demand for all communications from February 18, 2019 forward presents a more

                                   3   difficult question. On the one hand, the Court is not persuaded that neither Mr. Robinson nor

                                   4   Ropaar could have used or disclosed the contents of the confidential or trade secret material Mr.

                                   5   Robinson had recently copied from Krypt simply because Smithfield Foods was already a Ropaar

                                   6   client prior to Mr. Robinson’s involvement. In fact, Krypt’s argument for this discovery is even

                                   7   more compelling if, as defendants contend, Smithfield Foods is the only Ropaar client for whom

                                   8   Mr. Robinson has worked since joining Ropaar. At the same time, the Court credits defendants’

                                   9   objection that requiring disclosure of all communications with and about Smithfield Foods for a

                                  10   two-year period of time is likely to require the collection, review, and production of virtually all of

                                  11   Mr. Robinson’s work-related email and a large volume of communications that are not reasonably

                                  12   related to Krypt’s trade secret misappropriation or breach of contract claims.
Northern District of California
 United States District Court




                                  13          The Court does not have enough information to decide whether Krypt’s request for

                                  14   defendants’ post-February 17, 2029 communications imposes an undue burden and expense on

                                  15   Ropaar or Mr. Robinson that is not proportional to the needs of the case and whether the scope of

                                  16   their production can be narrowed. Accordingly, the Court orders the following further

                                  17   proceedings:

                                  18          1. The parties must confer further regarding possible limitations on the scope of

                                  19               defendants’ production obligations, including the application of search terms and

                                  20               additional date restrictions.

                                  21          2. If, after conferring, the parties cannot agree on appropriate limitations, then they must

                                  22               jointly file a report with the Court with their respective proposals. If defendants

                                  23               contend that Krypt’s proposal is too burdensome, they must submit a competent

                                  24               declaration in support of that contention.

                                  25          As for Mr. Robinson’s objections that certain responsive communications are confidential

                                  26   or proprietary, it is not clear why those objections are not addressed by the protective order in this

                                  27   case. Defendants may designate responsive documents as “Confidential” or “Highly Confidential-

                                  28   Attorneys’ Eyes Only” under the protective order to protect confidential materials from improper
                                                                                         4
                                             Case 5:19-cv-03226-BLF Document 78 Filed 10/15/20 Page 5 of 5




                                   1   disclosure. See Dkt. No. 51.

                                   2   IV.     CONCLUSION
                                   3           For the reasons explained above, defendants shall promptly produce responsive

                                   4   communications dating from November 1, 2018 through February 17, 2019. Within 10 days from

                                   5   the date of this order the parties shall confer regarding possible limitations on the scope of

                                   6   defendants’ production obligations for communications dating from February 18, 2019 forward,

                                   7   and if they cannot reach agreement, they must jointly file a report with their respective proposals

                                   8   (and defendants’ supporting declaration, if applicable) no later than October 29, 2020.

                                   9           IT IS SO ORDERED.

                                  10   Dated: October 15, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     VIRGINIA K. DEMARCHI
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
